Citation Nr: 1810679	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right knee degenerative joint disease.

2.  Entitlement to an increased rating greater than 10 percent for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to February 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an increased rating for bilateral knee degenerative joint disease, currently rated at 10 percent individually.  

The evidence of record indicates that Veteran's bilateral knee symptoms may have worsened since his last VA examination.  At the April 2017 hearing, the Veteran reported a worsening of impairments.  Specifically, he reported an inability to lift his left leg when lying down, difficulty in walking down the stairs, shooting pain down the side of his legs, and pain so severe that he hollers and screams.  

In considering the Veteran's contentions of an increase in severity of symptoms, a new VA examination is necessary so that the current state of the Veteran's disability can adequately be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

The Board also notes that the Veteran was last afforded a VA examination in March 2014.  However, thereafter, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016), holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  Here, the examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the examiner reported range of motion testing, she did not note whether such testing was on active or passive range of motion testing or on weight-bearing or nonweight-bearing.  Upon remand, the Board requests that the Veteran's musculoskeletal examination comply with the Correia.

Additionally, in his July 2014 substantive appeal, the Veteran reported that the VA examiner used a ruler during range of motion testing, where a goniometer is required.  On remand, a goniometer should be used for range of motion testing on active motion, passive motion, weight-bearing, and nonweight-bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his bilateral knee disabilities.  The impact of his disability on his ability to work should also be noted.

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees, and should use a goniometer to measure range of motion.  The use of a goniometer must be confirmed in the report of the examination.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




